Citation Nr: 0810553	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 3, 2004 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part, granted 
service connection for tinnitus, with an effective date of 
July 2, 2004.

In a subsequent rating decision dated in February 2007, the 
RO awarded an earlier effective date of June 3, 2004.  The 
veteran disagrees with the effective date assigned.

It appears that the veteran's representative attempted to 
articulate a claim regarding clear and unmistakable error 
(CUE) in a prior RO decision.  While the RO, in its March 
2005 rating action, discussed whether there was CUE in that 
March 2005 determination granting service connection for 
tinnitus, the agency of original jurisdiction (AOJ) did not 
adjudicate the matter of CUE in a prior decision.  It remains 
unclear as to whether or not the veteran wishes to pursue 
such a claim, and if so, precisely what CUE is alleged in 
which prior RO decision.  This matter is referred to the AOJ 
for clarification.


FINDING OF FACT

Prior to June 3, 2004, there was no formal or informal 
communication in writing from the veteran or his 
representative requesting a determination of entitlement, 
evidencing a belief in entitlement, or an intent to apply for 
VA compensation for tinnitus.


CONCLUSION OF LAW

The criteria for an award of an effective date prior to June 
3, 2004, for the award of service connection for tinnitus 
have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 
 
The Board notes that a substantially complete claim for 
service connection for tinnitus was received in July 2004 
(and that an informal claim was received on June 3, 2004).  
In March 2005, the RO granted service connection and assigned 
an effective date for the award.  As set forth by the Court, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court has further 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  At any rate, the veteran 
was sent notice regarding establishing the effective date of 
an award, in correspondence dated in March 2006.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r). 

Any communication or action indicating an intent to apply for 
one or more VA benefits may be considered an informal claim.  
The communication may be from the claimant, their 
representative, a member of Congress, or anyone acting as 
next friend of a claimant who is not sui juris.  38 C.F.R. 
3.155.  The mere presence of medical evidence of a disability 
does not constitute a claim; rather, the veteran must assert 
a claim either expressly or impliedly.  VA is not required to 
conjure up issues not raised by the claimant.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

The veteran appeals the June 3, 2004 effective date assigned 
for his award of VA compensation for tinnitus.  He contends 
the effective date should be October 31, 1983, the date of a 
hearing during which he mentioned ringing in the ears.  

The record shows that the veteran filed a formal written 
claim seeking service connection for hearing loss and 
immersion foot in January 1983.  There was no mention of 
tinnitus or symptoms of ringing in the ears.  In connection 
with that particular claim, a VA audiological examination was 
conducted in January 1983.  Upon examination, there was no 
finding of tinnitus either by subjective report or upon 
clinical observation.  Also of record at the time, were 
audiological examination reports dated between January 1972 
and November 1978 from the veteran's employer.  A January 
1972 report showed the veteran indicated "ringing ears."  
The RO denied both claims (hearing loss and immersion foot) 
in a May 11, 1983 rating decision, which was not appealed by 
the veteran.  

At a Board hearing held on October 31, 1983, the veteran 
testified that he had experienced a single episode of 
tinnitus during service, which lasted a couple of weeks and 
then resolved.  The veteran further testified that on 
occasion he thought he heard a phone ringing; but noted that 
he did not hear such noise on a continuous basis.  The RO 
continued the denial of both issues (hearing loss and 
immersion foot) in an October 1983 rating decision.

The veteran's representative argues that the statements made 
by the veteran at his October 1983 Board hearing actually 
constituted an informal claim for service connection for 
tinnitus.  The Board does not agree. 

As a preliminary matter, the Board has considered the case of 
Rudd v. Nicholson, 20 Vet. App. 296 (2006), in which the 
veteran sought earlier effective dates for various benefits, 
by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  Given that the veteran's 
prior final unappealed rating decisions were for claims of 
service connection for hearing loss and immersion foot, and 
did not specifically rule on or even discuss a claim for 
entitlement to service connection for tinnitus, the Board 
finds that Rudd does not apply here.  

The Board may analyze the merits of the veteran's claim for 
an earlier effective date for the grant of service connection 
for tinnitus, without prejudice to the veteran.

Upon review of the file, the Board finds that prior to the 
effective date of service connection (June 3, 2004), there 
was no formal or informal communication in writing requesting 
a determination of entitlement, evidencing a belief in 
entitlement, or an intent to apply for VA compensation for 
tinnitus.  38 C.F.R. § 3.1(p) (2007).  While the veteran's 
initial application form for VA compensation benefits was 
filed in January 1983, that application form only mentioned 
the disabilities of hearing loss and immersion foot.  
Moreover, there were no findings of tinnitus by subjective 
report or by clinical observation during the March 1983 VA 
examination.  Therefore, it is clear that no prior formal 
claim of entitlement to VA compensation for tinnitus was made 
by the veteran in January 1983.   

The Board finds further that the statements made by the 
veteran at his October 1983 Board hearing did not constitute 
an informal claim for tinnitus.  A review of the hearing 
transcript reveals that it is rather clear that the veteran 
was not requesting a determination of entitlement to VA 
compensation for tinnitus, was not evidencing a belief in 
entitlement to VA compensation for tinnitus, and did not show 
intent to apply for VA compensation for tinnitus.  The 
veteran merely noted (in response to a Board member's 
question) that he indeed had ringing in his ears for a two-
week period following the acoustic trauma to which he 
attributed his claimed hearing loss.  In October 1983, 
neither the veteran nor his representative identified 
tinnitus as a disability for which the veteran desired VA 
compensation.  

It is further noted that while the January 1972 employer 
audiological examination, which reflected "ringing ears" 
this notation did not constitute an informal claim for 
tinnitus.  Generally, medical records cannot constitute an 
informal original claim.  In Lalonde v. West, 12 Vet. App. 
377, 382 (1999) it was noted that because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records could not be construed as 
an informal claim.  Similarly, in Kessel v. West, 13 Vet. 
App. 9, 23 (1999) it was shown that where there had not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, any examination reports 
could not be accepted as an informal claim.  

Thus, it follows that as there had not been a prior allowance 
or disallowance of compensation for tinnitus, the January 
1972 audiology report could not have constituted an informal 
claim under 38 C.F.R. § 3.157 absent a written document 
identifying the benefit, and expressing some intent to seek 
it.  See Brannon v. West, 12 Vet. App. 32 (1998); see also 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Crawford 
v. Brown, 5 Vet. App. 33, 35-36 (1993).  

In conclusion, the evidence in claims folder shows no formal 
or informal claim for service connection for tinnitus prior 
to June 3, 2004.  Therefore, based upon the cumulative 
evidence of record, the Board finds that an effective date 
earlier than June 3, 2004, for the award of service 
connection for tinnitus is not warranted.  
38 C.F.R. § 3.400.  

	(CONTINUED ON NEXT PAGE)






ORDER

An effective date earlier that June 3, 2004 for the grant of 
service connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


